Case 2:18-cv-04107-DRH-AYS Document 23 Filed 10/08/18 Page 1 of 1 PageID #: 85
                                                                            E. EVANS WOHLFORTH, JR.
                                                                            Director

                                                                            Gibbons P.C.
                                                                            One Gateway Center
                                                                            Newark, New Jersey 07102-5310
                                                                            Direct: (973) 596-4879 Fax: (973) 639-6486
                                                                            ewohlforth@gibbonslaw.com




                                                         October 8, 2018

Via ECF

Hon. Denis R. Hurley
United States District Court
Eastern District of New York
Long Island Courthouse
100 Federal Plaza
Central Islip, NY 11722

           Re:        Long Island Neurosurgical Associates, P.C. v. Cigna Corporation,
                      Civ. No. 2:18-cv-04107-DRH-AYS

Your Honor:

       This law firm represents defendant Cigna Corporation (“Cigna”) in the above-referenced
action. I write in response to Your Honor’s text order of October 5, 2018, to confirm that
Cigna’s previous request for a pre-motion conference (Doc. No. 11) is withdrawn. Should Cigna
determine to move to dismiss the Amended Complaint, we will submit a new request for a pre-
motion conference.

           We thank the Court for its kind attention to this matter.

                                                         Respectfully submitted,

                                                         s/ E. Evans Wohlforth, Jr.
                                                         E. Evans Wohlforth, Jr.

jrh
Enclosure

cc:        All Counsel of Record (via ECF)




Newark New York Trenton Philadelphia Wilmington                                 gibbonslaw.com




                                                                                        2633917.1 106782-98843
